Citation Nr: 0816581	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  03-18 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as a residual of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that decision, the RO denied 
entitlement to service connection for bronchitis and asthma, 
claimed as a lung disease.  

In September 2005, the veteran provided testimony before a 
Veterans Law Judge who is no longer employed with the Board.  
The veteran was apprised of this fact in a letter from the 
Board dated in March 2008 and was provided the opportunity to 
exercise his right to testify at a new hearing before another 
Veterans Law Judge.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 
20.707 (2007).  In a response received by the Board in April 
2008, the veteran indicated that he did not want to 
participate in another hearing and requested that the case be 
forwarded to the Board for appellate consideration.  

This case was previously before the Board in December 2005, 
at which time the claim was remanded, primarily for 
additional evidentiary development to include providing an 
updated VA examination for the veteran.  The actions 
requested in the Board remand were undertaken and the claim 
is ready for appellate consideration.


FINDINGS OF FACT

1.  The evidence on file includes credible evidence of record 
supporting the veteran's contentions of exposure to asbestos 
during service. 

2.  There is no currently diagnosed respiratory disorder 
attributable to the veteran's period of service or any 
incident therein to include exposure to asbestos.




CONCLUSION OF LAW

A respiratory disorder was not incurred in service, to 
include by virtue of claimed asbestos exposure.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The RO provided the appellant with VCAA notice in July 2001, 
prior to the initial decision on the claim made in May 2002.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
notice letters of 2002 and 2005 about the information and 
evidence that is necessary to substantiate his claim for 
service connection, specifically based on the theory of 
exposure to asbestos.  Specifically, the 2005 letter stated 
that the evidence must show that that he had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  The veteran was also 
requested to provide medical evidence which included a 
diagnosis of a disease caused by asbestos.  

In addition, the RO notified the veteran in the 2001 and 2005 
letters about the information and evidence that VA will seek 
to provide.  In particular, those letters indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also notified the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letters notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the letters indicated that it was still 
the veteran's responsibility to support his claim with 
appropriate evidence.  

The letters also requested that the veteran send to VA any 
medical reports that he had.  In addition, the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  In this 
regard, the RO has informed the appellant in the rating 
decision, SOC and Supplemental SOCs of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.  

Although the 2005 letter was provided after the adjudication 
of the claim, the veteran is not shown to be prejudiced by 
the timing of this VCAA-compliant notice. See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  See also, Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect).  A Supplemental SOC was 
provided in September 2007 after the issuance of the 2005 
duty to assist letter.

Further, through his statements, the veteran has demonstrated 
his understanding of what is necessary to substantiate his 
claim, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the hearing loss claim 
and thus the essential fairness of the adjudication was not 
frustrated.  Id.  As such, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  This specific notice was provided for the veteran in May 
2007.  However, since the Board concludes herein that the 
veteran is not entitled to service connection for his claimed 
disorder, any question as to the appropriate disability 
rating or effective date to be assigned is rendered moot.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records were obtained and were reviewed by both the RO and 
the Board in connection with his claim.  The record also 
contains pertinent and copious post-service private and VA 
medical records as well as records from the Social Security 
Administration.  The veteran provided testimony at a Board 
hearing held in 2005.  A VA examination was provided in 2007 
at which time no respiratory disorder was diagnosed.  

The veteran's representative maintains that the record does 
not contain pulmonary function tests which were to be 
conducted upon VA examination of 2007.  However, the record 
clearly states that the veteran was purposefully 
uncooperative in an attempt to evade and manipulate those 
test results.  Accordingly, even if on file they would be 
unreliable and non-probative for purposes of establishing 
disability.  In this regard, the Court has held that VA's 
duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Accordingly, in light 
of the veteran's failure to cooperate, a remand for 
additional development is not required in this case.  

It is also argued that by the veteran's representative that 
the 2007 VA examination report did not contain a complete 
medical opinion as to etiology as was requested in the 2005 
Board remand.  However, inasmuch as no current respiratory 
disorder was diagnosed upon VA examination in 2007, there was 
no etiology to address.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

For the reasons noted above, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).   

Factual Background

In April 2001, the veteran filed an original service 
connection claim for a lung disorder.  The veteran's DD Form 
214 shows that he served with the US Navy and served aboard 
the USS Anchorage with a primary specialty as an electrician. 

Service medical records (SMRs) show that on enlistment 
examination conducted in August 1974, clinical evaluation of 
the lungs, chest and heart were normal and an X-ray film of 
the chest was negative.  The veteran was treated for symptoms 
of cough, and throat pain in November 1975, assessed as 
possible bronchitis.  In December 1976, the veteran was seen 
for symptoms of sore throat, nasal congestion and cough, 
assessed as tonsillitis.  The veteran was treated for 
tonsillitis again in May 1977 and September 1978, with 
symptoms of sore throat and coughing.  The August 1978 
separation examination report indicates that clinical 
evaluation of the lungs, chest and heart were normal and an 
X-ray film of the chest was within normal limits.  The 
veteran denied having symptoms of shortness of breath or 
chronic cough.  The SMRs failed to contain any reference to 
asbestos exposure.  

VA records show that X-ray films of the chest were taken in 
March 1994 pursuant to the veteran's complaints of a 2 day 
history of right-sided pleuritic chest pain.  The films 
revealed emphysematous changes consistent with chronic 
obstructive pulmonary disease (COPD).  

When examined by VA in August 1994, the veteran complained of 
a 2 year history of chest pain, following stress and 
exertion.  Clinical evaluation of the lungs was normal.  

The filed contains a private medical report of June 1995 
authored by Dr. L, a pulmonary specialist.  At that time, the 
veteran complained of shortness of breath, dyspnea on 
exertion, cough and fatigability.  The veteran reported that 
he was under care at VA for an asthmatic/bronchitic condition 
for which he was using inhalers.  He gave a history of 
smoking a pack a day since age 17, having smoked for about 21 
years.  He also reported having served with the US Navy for 4 
years as an electrician and thereafter having worked at the 
Long Beach Naval Shipyard from 1977 until about 1993, as a 
painter, electrician and insulator and gave a history of 
asbestos exposure in conjunction with those assignments.  
Impressions of a history of asthma and bronchitis and 
probable asbestotic lung disease were made.  The report 
indicated that the veteran could not afford and was not 
covered for further testing.  Dr. L. indicated that based on 
the information at hand, there was a probability that the 
veteran had asbestotic lung disease, especially considering 
his long and protracted history of asbestos exposure. 

A VA hospitalization report of March 1997, listed the 
veteran's medical problems which included asthma.  A VA 
record dated in May 1997 documents that the veteran was seen 
for a follow up for symptoms of a sore throat and coughing 
from the week before.  

In October 2001 information and an opinion was provided by a 
contact representative of the Navy Medical Liaison Office of 
the NPRC.  The representative stated that there was no way of 
determining to what extent the veteran was exposed to 
asbestos during his Naval service and observed that since the 
veteran's occupation was as an Interior Communications 
Electrician (IC), it was probable that he was exposed to 
asbestos.  It was also noted that a definite statement as to 
exposure could not be made.  Also provided was a report of 
Navy Enlisted Occupational Standards for Interior 
Communications Electrician.  

VA records dated in 2001 and 2002 reflect that the veteran's 
medical problems included allergic rhinitis and acute 
sinusitis.  

In a statement provided in 2003, the veteran reported being 
assigned to the USS Point Defiance in 1975 in which he was 
exposed to asbestos in his living quarters from exposed 
pipes, and photographs of this ship were provided.

The veteran presented testimony at a video conference hearing 
held in September 2005.  The veteran reported that he had 
been exposed to asbestos during service while working in the 
engine spaces throughout the ship to which he was assigned.  

In 2006 records from the Social Security Administration (SSA) 
were received which reflected that the veteran had been 
awarded disability benefits based on disorders of the back 
and other arthropathies.  

A VA examination was conducted in June 2007.  The veteran 
complained of chronic sough and shortness of breath.  
Examination of the chest was clear and heart rate was regular 
with no murmurs or rubs.  There was no indication of dyspnea 
on exertion or shortness of breath.  X-ray films of the chest 
revealed no consolidative lung infiltrate.  There was no 
pleural effusion present or evidence of pleural plaque.  A 
diagnosis of no evidence of asbestosis was made.  It was 
noted that the veteran had been scheduled to undergo 
pulmonary studies, but that the veteran had given exceedingly 
poor effort and had attempted to evade the test.  

Legal Analysis

The veteran contends that he had been exposed to asbestos for 
10 years when he was assigned to remove asbestos at Long 
Beach Naval Base and indicated that during service he worked 
as an electrician in the engine room of the USS Anchorage 
during which time he sustained asbestos exposure.  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, as to the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Certain conditions, such as 
cardiovascular-renal disease, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary, however.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, 
section H, 29, referencing ch. 2, section C, 9) (last updated 
September 29, 2006) (hereinafter "M21-1MR").  Also, an 
opinion by VA's Office of General Counsel discusses the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos related conditions/asbestosis under 
these administrative protocols using the following criteria.  
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  The M21-1MR contains 
guidelines for the development of asbestos exposure cases.  
Most relevant to this case, part (b) in essence acknowledges 
that inhalation of asbestos fibers can result in fibrosis, 
the most commonly occurring of which is interstitial 
pulmonary fibrosis or asbestosis.  Inhaling asbestos fibers 
can also lead to pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of the pleura and peritoneum, and 
cancer of the lung, gastrointestinal tract, larynx, pharynx 
and urogenital system (except the prostate).

Section (c) notes as important that all persons with 
significant asbestosis develop cor pulmonale, heart disease 
secondary to disease of the lung or its blood vessels, and 
those who do not die from cancer often die from heart failure 
secondary to cor pulmonale.  Also of significance is that 
disease-causing exposure to asbestos may be brief, and/or 
indirect.

Section (d) notes that the latency period for development of 
disease due to exposure to asbestos ranges from 10 to 45 or 
more years between the first exposure and the development of 
the disease.

Section (e) provides that a clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include dyspnea 
on exertion, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at late 
stages, and pulmonary function impairment and cor pulmonale 
that can be demonstrated by instrumental methods.

In this case, the record at least suggests that the veteran 
sustained both in service and post-service exposure to 
asbestos.  The most probative evidence of in-service exposure 
consists of the October 2001 statement provided by a contact 
representative of the Navy Medical Liaison Office of the NPRC 
who indicated that while there was no way of determining to 
what extent the veteran was exposed to asbestos during his 
Naval service, since the veteran's occupation was as an 
Interior Communications Electrician (IC), it was probable 
that he was exposed to asbestos.  Accordingly, for purposes 
of this decision in-service exposure to asbestos is 
established.  

However, essentially the file contains no evidence of a 
currently diagnosed respiratory disorder.  There was no 
respiratory disorder diagnosed upon VA examination conducted 
in 2007.  VA records dated in 2001 and 2002 reflect that the 
veteran's medical problems included allergic rhinitis and 
acute sinusitis, which were not diagnosed subsequent to that 
time.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the 
Court held that the requirement that a current disability be 
present is satisfied "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim."  In this case, the 
record includes no current diagnosis of a respiratory 
disorder since the filing of the original claim in April 
2001; hence the record does not contain evidence of the 
currently claimed disability.  The law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a current 
disability.  Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Even if the Board were to presume that the record contained a 
current diagnosis of a respiratory disorder, the claim would 
still fail since there is no competent medical evidence of 
record establishing or even suggesting that the claimed 
disorder is in any way etiologically related to service, to 
include by virtue of asbestos exposure sustained in service.  
In this case, no probative and/or competent evidence has been 
presented which establishes or even suggests that the 
veteran's claimed respiratory is etiologically related to 
service or any incident therein.  A requirement for a showing 
of such a relationship has been repeatedly reaffirmed by the 
Court of Appeals for the Federal Circuit, which has held that 
a veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service (or a service connected disability) and the 
disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

There must be competent evidence establishing an etiological 
relationship between an injury or disease in service and the 
current disability.  The veteran, as a lay person, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, contentions, statements and hearing 
testimony of the veteran, no matter how well meaning, without 
supporting medical evidence that would etiologically relate 
the currently claimed condition with conditions or events 
which occurred in or are related to service, is not competent 
medical evidence.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

After considering all the evidence under the laws and 
regulations set forth above, the Board concludes that 
although there is credible evidence in this case showing that 
the veteran suffered an injury or disease in service (i.e., 
exposure to asbestos), there is no competent medical evidence 
of a currently diagnosed respiratory disorder related to 
service.  In deciding whether the claimed benefits are 
warranted, VA must determine whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(b).  In this case, the Board 
finds that the preponderance of the evidence weighs against 
the veteran's claim and therefore, the provisions of 
§ 5107(b) are not applicable.  Accordingly, entitlement to 
service connection for a respiratory disorder is denied.

ORDER

Entitlement to service connection for a respiratory disorder, 
claimed as a residual of asbestos exposure in service, is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


